PER CURIAM
Defendant appeals his conviction for driving while suspended. The state concedes that the Motor Vehicles Division erroneously suspended defendant’s driver’s license, because the statutes that it purported to rely on (former ORS 482.440 and ORS 484.415(1)) had been repealed when MVD issued its suspension notice on February 2,1987. See Or Laws 1985, ch 16, § 3(4). The statute in effect at that time, ORS 809.300(3), did not authorize MVD to suspend defendant’s license.
Because defendant’s license had not been suspended validly at the time he was charged with driving while suspended, he may not be convicted of that offense.
Reversed.